DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of claims 1, 3-6 and 8-17 is the inclusion of the limitations of an inkjet image forming apparatus that includes a viscosity adjuster that adjusts a viscosity of the ink borne on the transfer member, on an upstream side of the transferer in a conveying direction of the recording medium, wherein the hardware processor controls the viscosity adjuster to increase the viscosity of the ink in the case where the ink borne on the transfer member is not-to-be-transferred ink, compared with the case where the ink is to-be-transferred ink.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 7 is the inclusion of the limitations of an inkjet image forming apparatus that includes a transferer that transfers, onto a recording medium, ink that is ejected from an inkjet head and is borne on a transfer member; and a hardware processor that performs control for reducing transferability of the ink in a case where the ink borne on the transfer member is not-to-be-transferred ink, compared with a case where the ink is to-be-transferred ink.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 18 is the inclusion of the limitations of transfer control method in an inkjet image forming apparatus that includes adjusting a viscosity of the ink borne on the 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/3/21, with respect to rejection(s) of Claims 1, 6, 16 and 18 and objections to Claims 2-5, 7-15 and 17 have been fully considered and are persuasive.  The rejection(s) of Claims 1, 6, 16 and 18 and objections to Claims 2-5, 7-15 and 17 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853